Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 2 and 3) in the reply filed on October 18, 2022 is acknowledged. 
Claims 1-7 are pending. Claims 1 and 4-7 are withdrawn without traverse (filed 10/18/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2022. 
3.	Claims 2-3 are under examination in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The use of the term “STEM121” (p.23, paragraph [0078]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
5.	Claims 1 and 4-7 are objected to because of the following informalities:  the status of the claims 1 and 4-7 is incorrect because these claims are withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”

6.	Claims 2 and 3 are objected to because of the following informalities: Claim 2 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claim 2 depends from claim 1, which is a non-elected claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 
Claim 3 is objected to because the limitation “p38 MAPK” is not a common or unique abbreviation in the art. Applicants are required to spell out “p38 MAPK” at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 3 encompasses a genus of neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphere or neuron differentiated thereof that has not contacted with a -secretase inhibitor. 
The specification only describes 201B7-derived neurospheres and 414C2-derived neurospheres by co-culturing human iPS cells 201B7 and 414C2 subjected to adherent culture with mouse embryo-derived fibroblasts for 12 days, then culturing the cells in a suspension culture for 30 days to form embryoid bodies, and then differentiating the aggregated cells into neurospheres (see p. 13, paragraph [0036]). The specification teaches that 201B7-derived and 414C2-derived neurospheres treated with DAPT (i.e. a -secretase inhibitor) at a final concentration of 10uM express an increased level of phosphorylation of p38 MAPK as compared to neurospheres without DAPT treatment. However, the specification fails to teach what other neurospheres possess enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor and what conditions or treatments can result in neurospheres with enhanced phosphorylation of p38 MAPK.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of DAPT-treated neurospheres that express enhanced phosphorylation of p38 MAPK as compared to neurospheres without DAPT treatment. However, Applicant is not in possession of other neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor.
The specification provides no well-established correlation between the 201B7-derived and 414C2-derived neurospheres treated with DAPT, steps and conditions shown in Examples and other structurally and functionally undefined neurospheres materials, steps and conditions for producing neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphere or neuron differentiated thereof that has not contacted with a -secretase inhibitor. 
The materials, steps and conditions to induce differentiation of different cells including different stem cells or iPSCs into neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphere or neuron differentiated thereof that has not contacted with a -secretase inhibitor are different because different media and agents have different effects on different cells in view of Takahashi et al. (US10119120; see col. 13-20 examples 1-5, claims 1-10), Lim et al. (Molecular Brain 2015; 8:57. DOI: 10.1186/s13041-015-0146-6; p. 1, abstract; p.8-10), Gonzalez et al. (US9926529; see col. 2-4; col. 6-11) or Chen et al. (US2016/0143984, published May 26, 2016, priority  Nov 25, 2014; see abstract; paragraphs [0007]-[0012]). For example, Lim et al. teach that the media, agents and steps for differentiation of iPSCs from human somatic cells from patients with autism are different from those for differentiation of human hESCs or hPSCs into neurospheres or neurons in view of Takahashi et al. (see col. 13-20 examples 1-5, claims 1-10) and Lim et al. (p. 8-10). 
 The specification provides no identification of what other neurospheres are and what other treatments can result in neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of other neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor.  There is no description of the conserved regions which are critical to the function of the genus claimed. There is no information regarding the relation of other neurospheres possess enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor and neurospheres treated with DAPT. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor might be and/or what other methods or agents might be in order to result in neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor.  
 Since the common characteristics/features of other neurospheres with enhanced phosphorylation of p38 MAPK and other materials, steps and conditions to generate neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of neurospheres with enhanced phosphorylation of p38 MAPK.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of r neurospheres with enhanced phosphorylation of p38 MAPK as compared to a neurosphoere or neuron not treated with a -secretase inhibitor, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed neurosphere with enhanced phosphorylation of p38 MAPK has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piao (PhD Dissertation, Department of Neurobiology, Care Science and Society, Karolinska Institute, Stockholm 2007).
Claim 2 is drawn to a neurosphere for spinal cord injury treatment, cultured in the culture medium comprising a -secretase inhibitor.
Claim 3 is drawn to a neurosphere for spinal cord injury treatment, in which phosphorylation of p38 MAPK is enhanced as compared to a control, wherein the control is a neurosphere that has not contacted with a -secretase inhibitor, or neurons obtained by inducing differentiation from a neurosphere that has not contacted with a - secretase inhibitor.
Piao teaches human neurospheres for spinal cord injury treatment, cultured in the culture medium comprising DAPT, a -secretase inhibitor, which meets the limitation recites in claims 2-3 (see p. 16-17; p. 3-321). The DAPT-treated neurospheres disclosed by Piao inherently express an enhanced level of phosphorylation of p38 MAPK as compared to neurospheres with no DAPT treatment because the neurospheres and DAPT are identical to those disclosed in examples (p.36-37, example 8 of the instant specification) and evidenced by Okubo et al. (p. 1416, abstract; p. 1418, 2nd col. to p. 1420, 2nd col. p. 1424; Okubo et al., Stem Cell Rep, 2018, 11:1416-1432, doi.org/10.1016/j.stemcr.2018.10.022, as in IDS). Thus, claims 2-3 are anticipated by Piao.

10.	Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (Stem Cell Rep, 2018, 11:1416-1432, doi.org/10.1016/j.stemcr.2018.10.022, as in IDS).
Okubo et al.  teaches human neurospheres for spinal cord injury treatment, cultured in the culture medium comprising DAPT, a -secretase inhibitor, which meets the limitation recites in claims 2-3 (see p. 1416, abstract; p. 1418, 2nd col. to p. 1420, 2nd col. p. 1424). The DAPT-treated neurospheres disclosed by Okubo inherently express an enhanced level of phosphorylation of p38 MAPK as compared to neurospheres with no DAPT treatment because the neurospheres and DAPT are identical to those disclosed in examples (p.36-37, example 8 of the instant specification). Okubo also teaches that inhibiting Notch signaling using a -secretase inhibitor caused phosphorylation of p38 MAPK (see p. 1416, abstract; p. 1418, 2nd col. to p. 1420, 2nd col. p. 1424).  Thus, claims 2-3 are anticipated by Okubo.

Conclusion

11.	NO CLAIM IS ALLOWED.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonzalez et al. (US9926529, issued Mar 27, 2018, priority Apr 24, 2012) teaches human PSC-derived neurospheres cultured in a differentiation medium comprising DAPT, a -secretase inhibitor (col. 20, lines 7-16).
Chen et al. (US9730975) teaches glial-derived neural stem cells/neurospheres cultured in a culture medium comprising DAPT, a -secretase inhibitor (col. 13, lines 38-col. 14, line 59; col. 15, table 1; col.36, Example 9, claims 1-4)
Theocharatos et al. (PLoS One, 2013; 8:e54809. Doi:10.1371/journal.pone.0054809) teaches human neurospheres cultured in a medium comprising DAPT, a -secretase inhibitor (col. 20, lines 7-16).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
December 14, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649